DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 16 May 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
In line 2 of claim 5, “positioning the prosthetic mitral valve” should read “positioning of the prosthetic mitral valve”
In line 2 of claim 8, “form” should read “from”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US 2009/0276040).
Regarding claim 2, Rowe discloses a method, comprising: inserting a prosthetic mitral valve (fig. 8C, element 20) into a lumen of a delivery sheath 122 such that the prosthetic mitral valve is in a collapsed condition, the prosthetic valve having a tether (fig. 9, element 160) coupled thereto; inserting the delivery sheath through an entry site of a femoral vein of a patient and moving the delivery sheath through the femoral vein and through a septum of a heart of the patient until a distal end portion of the delivery sheath is disposed in a left atrium of a heart of the patient (paragraph 0068); moving the prosthetic mitral valve distally out of the delivery sheath such that the prosthetic mitral valve is moved to an expanded condition (see fig. 8A-9); positioning the prosthetic mitral valve within a mitral annulus of the heart; coupling an epicardial pad (fig. 9, element 164) device to the tether; and securing the epicardial pad device to an apex of the heart, wherein during the positioning of the prosthetic mitral valve within the mitral annulus of the heart, a wire assist structure (fig. 9, a different one of the tethers 160; examiner 
Regarding claim 3, the wire assist structure (fig. 9, one of the tethers 160) is releasably coupled to an inner frame of the prosthetic mitral valve during the positioning of the prosthetic mitral valve within the mitral valve annulus of the heart. Examiner notes a coupling does not require contact and that all components of the implant are coupled together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Benson et al. (US 2014/0243965)
Regarding claim 4, Rowe discloses the invention essentially as claimed except wherein, during the positioning of the prosthetic heart valve within the mitral annulus of the heart, an outer frame of the prosthetic mitral valve is in an expanded state while the inner frame of the prosthetic mitral valve is in a collapsed state. Benson teaches a stent design for a heart valve comprising multiple layers, in order to facilitate repositioning of the valve (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Rowe with multiple layers as taught by Benson, in order to facilitate repositioning of the valve. Examiner notes that the outer frame of Benson is deployed before the inner frame (see figs. 7A-7C).
Regarding claim 5, the prosthetic mitral valve is capable of functioning during positioning the prosthetic mitral valve within the mitral annulus of the heart, prior to fully releasing the prosthetic mitral valve from the delivery sheath. Examiner notes that fluid can pass through a compressed heart valve.
Regarding claim 8, modified Rowe discloses releasing the wire assist structure (fig. 9, one of the tethers 160) form the inner frame of the prosthetic mitral valve after positioning the prosthetic mitral valve within the mitral annulus of the heart (paragraph 0046).

Claims 6, 7, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Benson as applied to claim 5 above, and further in view of Board et al. (US 2014/0257466)
Regarding claim 6, modified Rowe discloses the invention essentially as claimed except for advancing the inner frame of the prosthetic mitral valve through the delivery sheath using the wire assist structure while the outer frame is in the expanded state. Board teaches a shaft (fig. 11A, element 1102) coupled to a valve, in order to push the valve out of the delivery catheter (paragraph 0061). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe with a shaft as taught by Board, in order to push the valve out of the delivery catheter. Examiner notes that, for this rejection, the wire assist structure is the shaft.
Regarding claim 7, modified Rowe discloses the invention essentially as claimed except for rotating the inner frame of the prosthetic mitral valve using the wire assist structure while the inner frame is within the delivery sheath and the outer frame is in the expanded state. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe with minor adjustments to the longitudinal and rotational position of the valve while the outer frame is partially deployed, in order to reach the proper valve alignment with minimal resheathing.
Regarding claim 12, Rowe discloses a method, comprising: inserting a prosthetic mitral valve (fig. 8C, element 20) into a lumen of a delivery sheath 122 such that the prosthetic mitral valve is in a collapsed condition, the prosthetic valve having a tether (fig. 9, element 160) coupled thereto; inserting the delivery sheath through an entry site of a femoral vein of a patient and moving the delivery sheath through the femoral vein and through a septum of a heart of the patient until a distal end portion of the delivery sheath is disposed in a left atrium of a heart of the patient (paragraph 0068); moving the prosthetic mitral valve distally out of the delivery sheath such that the prosthetic mitral valve is moved to an expanded condition (see fig. 8A-9); positioning the prosthetic mitral valve within a mitral annulus of the heart; coupling an epicardial pad device (fig. 9, element 164) to the tether; and securing the epicardial pad device to an apex of the heart, wherein during the positioning of the prosthetic mitral valve within the mitral annulus of the heart.
Rowe discloses the invention essentially as claimed except for an inner frame. Benson teaches a stent design for a heart valve comprising multiple layers, in order to facilitate repositioning of the valve (paragraph 0007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Rowe with multiple layers as taught by Benson, in order to facilitate repositioning of the valve. Examiner notes that the outer frame of Benson is deployed before the inner frame (see figs. 7A-7C).
Rowe discloses the invention essentially as claimed except for an assist member movably disposed within the delivery sheath and disposed over a portion of an inner frame of the prosthetic mitral valve. Board teaches a shaft (fig. 11A, element 1102) coupled to a valve, in order to push the valve out of the delivery catheter (paragraph 0061). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe with a shaft as taught by Board, in order to push the valve out of the delivery catheter. Examiner notes that Board teaches a threaded connection between the shaft and valve (paragraph 0061), that swapping which components have the male and female connectors is well-known, and that, if the shaft is a female connector, it is disposed over a portion of the valve.
Regarding claim 13, the assist member (Board; fig. 11A, element 1102) is a tubular member defining a lumen having a diameter sized to receive at least a portion of the inner frame of the prosthetic mitral valve.
Regarding claim 14, during the positioning of the prosthetic heart valve within the mitral annulus of the heart, an outer frame of the prosthetic mitral valve is in at least a partially expanded state while the inner frame of the prosthetic mitral valve is in a collapsed state. Examiner notes that the outer frame of Benson is deployed before the inner frame (see figs. 7A-7C).
Regarding claim 15, the prosthetic mitral valve is capable of at least partially functioning during positioning the prosthetic mitral valve within the mitral annulus of the heart, prior to fully releasing the prosthetic mitral valve from the delivery sheath. Examiner notes that fluid can pass through a compressed heart valve.
Regarding claim 16, modified Rowe discloses advancing the inner frame of the prosthetic mitral valve through the delivery sheath using the assist member (Board; fig. 11A, element 1102) while the outer frame is in at least the partially expanded state.
Regarding claim 17, modified Rowe discloses the invention essentially as claimed except for rotating the inner frame of the prosthetic mitral valve using the assist member while the inner frame is within the delivery sheath and the outer frame is in at least the partially expanded state. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe with minor adjustments to the longitudinal and rotational position of the valve while the outer frame is partially deployed, in order to reach the proper valve alignment with minimal resheathing.
Regarding claim 18, modified Rowe discloses fully releasing the inner frame from the assist member (Board; paragraph 0061).

Allowable Subject Matter
Claims 9-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method, comprising: inserting a leader tube through an access site at an apex of the heart of a patient and positioning a distal end portion of the leader tube in the left atrium/ventricle of the heart; inserting a snare device into an entry site of a femoral vein of the patient and into the left atrium/ventricle of the heart; capturing the leader tube with the snare device; and pulling the snare device and leader tube out of the femoral vein such that the leader tube extends between the apex of the heart and the entry site of the femoral vein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771